Citation Nr: 0118860	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  He died on August [redacted], 1999.  The claimant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  

The appellant requested a Board hearing and one was scheduled 
June 5, 2001.  She failed to report.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The cause of the veteran's death in August 1999, 
according to the death certificate, was seizure disorder due 
to or as a consequence of alcohol abuse.  The manner of the 
veteran's death was of natural cause.  No autopsy was 
performed.  

2.  At the time of his death, the veteran was not service-
connected for any disorder.   

3.  Seizure disorder began many years after service discharge 
and was not due to or the result service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).

VA has a duty to notify the appellant and her representative 
of the information and evidence necessary to substantiate and 
complete her claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 38 
U.S.C. § 5102, 5103).  The appellant was informed of the 
information needed to complete her application in an October 
1999 letter from the RO.  She provided that information, and 
the RO had associated  the veteran's VA treatment records 
with the claims file.  There is no indication of additional 
potentially relevant and available treatment records that the 
RO has not requested, and there is sufficient evidence to 
proceed with appellate review.  The duty to assist has  been 
fulfilled.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat.  
2096, 2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).

The appellant claims, in pertinent part, that the veteran's 
death was caused by seizure disorder which she relates to 
service.  It is maintained that the veteran drank because of 
his fear of the Vietnam War, and the bloodshed and 
disabilities that were the result of the war.  

Service medical records are devoid of findings, treatment or 
diagnosis of seizure disorder.  Service records revealed that 
the veteran served as a dental technician and there were no 
findings of combat duty.  He was not stationed in Vietnam.  

After service, the veteran was seen primarily on an 
outpatient and inpatient basis by VA for alcohol abuse.  He 
underwent a VA examination in December 1998 for pension 
purposes.  The examination revealed that the veteran had a 
significant history of hypertension and alcohol related 
seizures.  

One week prior to the veteran's death, the appellant 
contacted the VA emergency room on several occasions 
indicating that she needed to get her husband's prescriptions 
refilled and complaining that the veteran was vomiting.  She 
was instructed to bring the veteran to the emergency room and 
she related that they were without transportation and she 
would bring him in on the next Monday when transportation was 
available.  She discontinued the triage process.  She 
contacted VA and informed them that her husband died 
August [redacted], 1999, the day prior to the Monday she was to bring 
him to the hospital.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c). 

The cause of the veteran's death in August 1999 was seizure 
disorder, due to alcohol abuse.  During his lifetime, the 
veteran had no service-connected disabilities.  The seizure 
disorder, which was the cause of his death, was not manifest 
in service or for many years thereafter, and there is no 
evidence that this condition was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 

However, the appellant claims that the veteran's seizure 
disorder was caused by the veteran's alcohol abuse because of 
the stress of the Vietnam War.  None of the medical evidence 
of record substantiates this claim.  The veteran did not 
serve in combat, there is no evidence that he was in Vietnam, 
he made no claims of post-traumatic stress disorder, and 
there was no evidence that he had a seizure disorder in 
service.  After service, the majority of the veteran's 
treatment by VA was related to alcohol abuse.  Furthermore, 
the appellant has presented no medical evidence that any 
physician has attributed the veteran's seizure disorder to 
service.  In this regard, while the Board does not doubt the 
sincerity of the appellant or her belief in the merits of the 
claim, lay persons are not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

